Third District Court of Appeal
                                State of Florida

                           Opinion filed July 21, 2021.
        Not final until disposition of timely filed motion for rehearing.

                             ________________

                              No. 3D21-1231
                         Lower Tribunal No. 17-6808
                            ________________


                             Steven A. Schultz,
                                 Petitioner,

                                      vs.

              Annemarie Schultz n/k/a Annemarie Wissink,
                            Respondent.


     On Petition for Writ of Certiorari from the Circuit Court for Miami-Dade
County, Christina Marie DiRaimondo, Judge.

      Brinkley Morgan, and Kenneth A. Gordon and Benjamin Sunshine
(Fort Lauderdale), for petitioner.

     Morelli Law Offices, PLLC, and Vanessa Morelli; Nelson Mullins Broad
and Cassel, and Mark F. Raymond and Kimberly J. Freedman, for
respondent.


Before SCALES, MILLER and LOBREE, JJ.

     SCALES, J.
        Steven A. Schultz, the former husband, seeks certiorari review of the

trial court’s May 3, 2021 discovery order that overruled the former husband’s

objections to two discovery requests by Annemarie Wissink, the former wife.

We deny the petition as to that portion of the discovery order related to the

former husband’s financial documents because the record does not indicate

that the former husband made the stipulation below that he makes in his

briefing to this Court. Further, we deny the petition as to that portion of the

discovery order related to the investigative and surveillance reports sought

by the former wife, because the discovery order limits the required

production to those documents upon which the former husband intends to

rely at the August 11, 2021 contempt hearing.

   I.     Facts and Relevant Background

         Pursuant to the parties’ final divorce decree (that ratified the parties’

marital settlement agreement – “MSA”), the former husband is required to

make support payments to the former wife until the outstanding amount

owed is paid. The MSA, though, contains an early termination provision

providing that the payments due to the former wife “shall terminate

immediately upon the Wife’s death, remarriage or cohabitation with another

person on a resident, continuing conjugal basis.” (Emphasis added).




                                        2
      The former husband stopped making support payments on October 1,

2020. The former wife then filed a motion for contempt, seeking to hold the

former husband in civil contempt for his willful and intentional refusal to make

the support payments. The former wife also filed an initial discovery request

seeking extensive financial records from the former husband. The former

husband responded to the former wife’s contempt motion by asserting that

the MSA’s early termination provision relieved him of his support obligations;

that is, the former husband believed the former wife was cohabiting with

someone so as to implicate the early termination provision of the parties

MSA. The former husband also filed a general objection to the requested

financial information. 1

      After receiving the former husband’s defenses to her contempt motion,

the former wife propounded upon the former husband a second production

request seeking all surveillance and investigatory information related to the



1
  For each of the items sought by the former wife, the former husband
interposed the following objection:

      The Former Husband objects to the request as irrelevant and not
      reasonably calculated to lead to the discovery of admissible
      evidence. The Former Husband objects to this request to the
      extent it calls for the production of information or documents that
      are privileged or otherwise protected from discovery pursuant to
      the work product doctrine, attorney-client privilege or any other
      applicable privilege, protection or immunity.

                                       3
former husband’s claim that the MSA’s early termination provision has been

triggered. The former husband filed a work product objection to this request

for production.

          The trial court conducted a hearing of which we have not been

provided a transcript. At the hearing, the trial court overruled the former

husband’s objections and, on May 3, 2021, entered the challenged discovery

order requiring the former husband to produce the requested documents.

The former husband seeks certiorari review of this May 3, 2021 discovery

order.

    II.     Analysis

    A. Discovery Request for Financial Information from Former Husband

          With regard to the former wife’s discovery request seeking detailed

financial information from the former husband, the former husband argues

to us that the requested financial information is irrelevant to the main issue

now pending before the trial court, i.e., whether the former wife has triggered

the MSA’s early termination provision so as to relieve the former husband of

his obligation to make the required payments. While the former husband’s

relevancy argument certainly has some allure,2 should the trial court find that


2
 “[T]he disclosure of personal financial information may cause irreparable
harm to a person forced to disclose it, in a case in which the information is
not relevant.” Friedman v. Heart Inst. of Port St. Lucie, Inc., 863 So. 2d 189,

                                        4
the MSA’s early termination provision was not triggered, the trial court must

determine that the former husband had the ability to pay before it can find

the former husband in contempt. See Menke v. Wendell, 188 So. 3d 869,

871-72 (Fla. 2d DCA 2015).

      In his certiorari petition filed in this Court, the former husband expressly

stipulates that he has the financial ability to make the support payments. The

former husband, however, does not provide us with any indication that this

stipulation was made in the lower proceeding. His relevancy objection was

merely boilerplate, see note 1, supra, and we are unable to find in the record

below the express stipulation the former husband now makes in his

submissions to this Court. Thus, we can hardly conclude that the trial court

somehow departed from the essential requirements of law – warranting

certiorari relief – when it is unclear whether the trial court had the benefit of

the argument that may warrant such relief. See First Call Ventures, LLC v.

Nationwide Relocation Servs., Inc., 127 So. 3d 691, 693 (Fla. 4th DCA 2013)

(“Generally, a petitioner cannot raise in a petition for writ of certiorari a

ground that was not raised below.”).

   B. Discovery Request for Surveillance and Investigatory Materials



194 (Fla. 2003) (quoting Straub v. Matte, 805 So. 2d 99, 100 (Fla. 4th DCA
2002)).

                                        5
      The discovery order overrules the former husband’s work product

objection to producing the requested surveillance and investigatory

documents and requires the former husband to produce those responsive

documents that the former husband intends to use at the August 11, 2021

hearing. The former wife is obviously entitled to the documents that the

former husband intends to use at the hearing, and the trial court did not

depart from the essential requirements of law by requiring the former

husband to produce such documents. See Dodson v. Persell, 390 So. 2d

704, 707 (Fla. 1980) (“[T]he contents of surveillance films and materials are

subject to discovery in every instance where they are intended to be

presented at trial either for substantive, corroborative, or impeachment

purposes. Any work product privilege that existed for the contents ceases

once the materials or testimony are intended for trial use.”).

      Petition denied.




                                      6